Citation Nr: 1013439	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1965 to June 
1969.  He died in June 2003.  The appellant is the Veteran's 
mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the Veteran's death.  A timely 
appeal was noted from that decision.  

In October 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

The appellant contended, in her initial claim for DIC, that 
the Veteran was entitled to a presumption of service 
connection for diabetes mellitus.  That claim was denied in 
August 2008, and the appellant did not disagree with that 
denial.  No claim for service connection for diabetes 
mellitus, for purposes of accrued benefits, is before the 
Board.  

The issue of entitlement to reimbursement of medical expenses 
has been repeatedly raised by the appellant and was referred 
back to the RO for appropriate action in a June 2007 remand.  
To date, the issue has still not been adjudicated.  
Therefore, the Board does not have jurisdiction over it, and 
it is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant contends that the Veteran's death is related to 
a head injury he incurred in service.  The Veteran's death 
certificate reflects that he died in June 2003, and that the 
immediate cause of death was embolism and thrombosis of an 
unspecified artery.  The short-form death certificate of 
record does not appear to indicate whether the Veteran died 
at home or in a health care facility.  A complete death 
certificate, or other evidence which establishes where the 
Veteran was at the time of death, should be associated with 
the claims file.  

No records regarding the Veteran's medical treatment related 
to his death are of record.  VA outpatient clinical records 
dated in early June 2003, approximately two weeks before the 
Veteran's death, are of record.  However, before the Board 
can determine whether the duty to assist the appellant has 
been met, additional evidence is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the appellant an opportunity to 
identify the Veteran's location at the time of 
his death.  

2.  Provide a complete translation of the 
death certificate.

3.  Afford the appellant an opportunity to 
identify all providers who treated the Veteran 
in June 2003 or for the thrombosis that caused 
his death.  The Appellants response should be 
documented in writing and associated with the 
claims files.  

4.  Obtain all VA clinical records for May 
2003 and June 2003 up to the time of the 
Veteran's death in late June 2003.  

Obtain any records related to the Veteran's 
death identified by the appellant.  

5.  After reviewing the development directed 
above, the RO/AMC should review the evidence 
to assure that VA's duty to assist the 
appellant has been met.  The RO/AMC should 
conduct any additional necessary development.  
Then, the claim should be readjudicated.  If 
any benefit sought remains denied, the 
appellant should be issued a supplemental 
statement of the case (SSOC) which addresses 
actions taken since the issuance of the last 
SSOC, and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



